DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-16, and 18-20 are pending in the application. Amended claims 1, 4, and 16, and cancelled claims 7 and 17 have been noted. The amendment filed 4/5/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 112
Applicant’s amendment is sufficient to overcome the previous rejection of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 11, 12, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2015/0118865) in view of Tak et al (US 2018/0286676).
Shimizu discloses a method of forming a structure comprising the steps of: providing a substrate in a reaction chamber [0031]; and using a thermal cyclic deposition process, depositing a layer of SiOCN on the surface of the substrate [0031]-[0056] (Fig. 1). 
Shimizu does not disclose providing a silicon precursor comprising a compound comprising two silicon atoms bonded by a hydrocarbon group.
Tak (‘676) discloses depositing a layer of SiOCN by ALD [0046] wherein a silicon precursor comprising a compound comprising two silicon atoms bonded by a hydrocarbon group is used [0050]-[0051] as an alternative to other silanes and maintains sufficient carbon content in the SiOCN material layer [0045]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the silicon precursors as suggested by Tak (‘676) in the process of Shimizu as an alternative to other silanes for deposition of SiOCN and to maintain sufficient carbon content in the SiOCN material layer.
Regarding Claim 2, the SiOCN layer is deposited by atomic layer deposition (i.e. precursors individually adsorbed on the surface [0031] and separated by purges (Fig. 1)).
Regarding Claims 3 and 16, the temperature within the reaction chamber is 400°C [0036]; [0045]; [0053], such as the turntable 201 holding the substrate [0140]. 
Regarding Claims 4 and 16, the pressure within the reaction chamber is 1 Torr [0037]; [0046]; [0054]. 
Regarding Claim 5, Shimizu further discloses that the layer of SiOCN comprises a carbon concentration of 10% or more [0058]-[0059]. The subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention if the overlapping portion of the carbon content range disclosed by Shimizu was selected because overlapping ranges have been held to be a prima facie case of obviousness, see In re Wortheim 191 USPQ 90. 
Regarding Claims 8 and 18, the reactant may be ammonia (NH3) [0048]. 
Regarding Claim 11, the SiOCN layer may be used as a layer for a spacer [0003].
Regarding Claims 12 and 19, the completed SiOCN film on the substrate [0056] constitutes a “structure formed”.
Regarding Claim 15, the structure may include a spacer comprising the SiOCN layer [0003]. 

Thus, claims 1-5, 8, 11, 12, 15, 16, 18, and 19 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Shimizu and Tak (‘676).
Claims 6, 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2015/0118865) in view of Tak et al (US 2018/0286676) as applied above and further in view of Suzuki et al (US 2017/0140924).
Shimizu does not disclose that the structure comprises an etch stop layer or etch block layer.
Suzuki discloses that SiOCN films have a wide variety of uses in the semiconductor industry due to a low etch rate (wet etch resistance (Abstract)) and may be used as etch stop layers as alternatives to spacer layers [0049]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the SiOCN layer of Shimizu as an etch stop layer or etch block layer as suggested by Suzuki as an alternative to a spacer layer due to its low etch rate and wet etch resistance. 
Regarding Claim 9, Suzuki discloses precursors for the SiOCN layer useful in an ALD cycle including silanes [0054] wherein “no reactant” is used to form the SiOCN layer. The SiOCN layer is formed from a single precursor and the “second reactant” is merely a noble gas that does not contribute material to the deposited film [0055]. It would have been obvious to use silicon precursors which do not need a “second reactant” as suggested by Suzuki, but would still have the benefit of the C-Si bonds as taught by Tak (‘676) [0045]-[0046].
Thus, claims 6, 9, 10, and 14 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Shimizu, Tak (‘676), and Suzuki.
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2015/0118865) in view of Tak et al (US 2018/0286676) as applied above and further in view of Tak et al (US 2017/0117140).
Shimizu does not disclose that the structure comprises a feature, wherein the layer comprising SiOCN is conformally deposited overlying the feature.
Tak (‘140) discloses a structure 102 comprising a feature 120d, wherein a spacer layer 142m is conformally deposited overlying the feature 120d (Fig. 9A; [0196]). The spacer layer may be a layer comprising SiOCN [0199]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to conformally deposit the SiOCN layer of Shimizu overlying a feature as suggested by Tak (‘140) since this was a common step of applying spacer layers during the manufacturing of a semiconductor device.
Thus, claims 13 and 20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Shimizu, Tak (‘676) and Tak (‘140).
Response to Arguments
Applicant’s arguments are directed to the new limitations in the claims which have been addressed in the rejections above. Regarding the argument that Suzuki teaches a plasma enhanced method and thus no method teaches a thermal deposition method using only a precursor and no reactant, Tak (‘676) discloses the same precursors can be used for thermal ALD as an alternative to PEALD [0050]; [0055]. Thus, it would have been obvious to use a single source precursor with no second reactant as suggested by Suzuki to simplify the ALD process that has the Si-C bonds as suggested by Tak (‘676) for maintaining the carbon content in the SiOCN material layer [0045]-[0046]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715